Citation Nr: 0305065	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  96-08 136	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for a mental disorder to 
include post-traumatic stress disorder.

2.	Entitlement to a temporary total rating based upon 
hospitalization for a service connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
REMAND

The veteran had active duty from June 1970 to April 1977 and 
from August 1981 to May 1991.

This appeal arises from a September 2000 rating decision by 
the Columbia, South Carolina RO, that denied a claim of 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 (2002), and continued a denial of service connection 
for a mental disorder, to include PTSD originally denied in a 
July 1995 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In his April 2001 VA Form 9, substantive appeal, the veteran 
requested a hearing at the Washington, DC office before a 
Member of the Board.  In a November 2002 notice, the RO 
informed the veteran of a hearing scheduled on March 5, 2003.  
A VA Form 21-4138, Statement in Support of Claim, received 
from the veteran in December 2002, requested that the 
"venue" of the hearing be changed to the New York Regional 
Office.  This is accepted as a motion under 38 C.F.R. 
§ 20.704 and granted on the basis of good cause shown (health 
limits ability to travel).

The case is REMANDED to the RO for the following development:

The appellant should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 1991 & Supp. 2002) and 38 C.F.R. 
§ 20.704 (2002).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




